Exhibit 10.4
INTERIM INVESTMENT MANAGEMENT AGREEMENT
          This Interim Investment Management Agreement (“Interim Agreement”) is
made this 11th day of June 2010 by and between the Corporation (as defined
herein) and Signature Capital Advisers, LLC (the “Adviser”).
          WHEREAS, Signature Group Holdings, LLC submitted a plan of
reorganization (the “Plan”) for Signature Group Holdings, Inc. (formerly known
as Fremont General Corporation), a Nevada corporation (prior to such
reorganization, the “Debtor”, and as reorganized, the “Corporation”), which Plan
was confirmed by the bankruptcy court; and
          WHEREAS, in accordance with the Plan, the Corporation desires to
retain the Adviser to furnish investment management and other services as
outlined herein to the Corporation on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the parties hereby agree as follows:
1. Duties of the Adviser.
          (a) The Corporation hereby engages the Adviser to act as the
investment adviser to the Corporation and to manage the investment and
reinvestment of the assets of the Corporation, subject to the supervision of the
Board of Directors of the Corporation, for the period and upon the terms herein
set forth (i) in accordance with the investment objective, policies and
restrictions to which it is subject (ii) during the term of this Interim
Agreement in accordance with all applicable federal and state laws, rules and
regulations, and the Corporation’s charter and bylaws.
     Without limiting the generality of the foregoing, the Adviser shall, during
the term and subject to the provisions of this Interim Agreement, subject to the
oversight of the Corporation’s board of directors and executive officers:

  (i)   identify, evaluate and negotiate the structure of the loans and
investments made by the Corporation;     (ii)   determine the loans, investments
and other assets that the Corporation will offer, purchase, retain, or sell;    
(iii)   determine the composition of the portfolio of the Corporation, the
nature and timing of the changes therein and the manner of implementing such
changes;     (iv)   close and monitor the Corporation’s loans and investments;  
  (v)   manage, service, administer, and collect payments related to the
Corporation’s loans and investments;     (vi)   negotiate, restructure, settle
and/or compromise any loan or other debt obligations related to the investment
portfolio;     (vii)   provide advice to the Corporation’s and/or its
subsidiaries’ senior management or a limited staff of employees who will be
employed directly by the Corporation and/or its subsidiaries to continue with
the orderly wind-down of the legacy business activities of the Debtor and/or its
subsidiaries;     (viii)   subject to the direction of management, engage,
interact and supervise any financial advisors, legal counsel, accountants, or
other outside consultants, service providers or vendors engaged by the
Corporation for any purpose, including to, among other things, continue with the
orderly wind-down of the Debtor’s legacy business activities, facilitate the
Corporation’s return to compliance with the SEC and any other governmental
agencies;

1



--------------------------------------------------------------------------------



 



  (ix)   prepare, file, continue, amend and modify any financing statements,
Uniform Commercial Code filings, mortgages, deeds, title policies, etc. related
to any liens or collateral associated with any loan or other debt obligations
related to the investment portfolio, loans, investments and other assets; and  
  (x)   provide the Corporation with such other investment advisory, research
and related services as the Corporation may, from time to time, reasonably
require for the investment of its funds.

          Subject to the oversight of the Board of Directors and executive
officers of the Corporation, the Adviser shall have the power and authority on
behalf of the Corporation to effectuate its lending and investment decisions for
the Corporation, including the execution and delivery of all documents relating
to the Corporation’s lending activities and investments and the placing of
orders for other purchase or sale transactions on behalf of the Corporation. In
the event that the Corporation determines to acquire debt financing, the Adviser
will arrange for such financing on the Corporation’s behalf, subject to the
oversight and approval of the Corporation’s Board of Directors. If it is
necessary for the Adviser to make investments on behalf of the Corporation
through a special purpose vehicle, the Adviser shall have authority to create or
arrange for the creation of such special purpose vehicle and to make such
investments through such special purpose vehicle in accordance with the
Investment Company Act of 1940 (the “1940 Act”).
          (b) Subject to the requirements of applicable law, the Adviser is
hereby authorized to enter into one or more sub-advisory agreements with other
investment managers (each, a “Sub-Adviser”) pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in fulfilling
its responsibilities hereunder. Specifically, the Adviser may retain a
Sub-Adviser to recommend specific securities or other investments based upon the
Corporation’s investment objective and policies, and work, along with the
Adviser, in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Corporation, subject to the oversight of the adviser and the Corporation.
Additionally, the Adviser may retain a third party service provider, which may
or may not be an affiliate of the Adviser, to provide loan monitoring services,
which may include, among other things, sending invoices, reconciling
collections, and corresponding with borrowers. The Adviser, and not the
Corporation, shall be responsible for any compensation payable to any
Sub-Adviser. Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the 1940 Act and other applicable federal
and state law.
          (c) The Adviser shall for all purposes herein provided be deemed to be
an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Corporation in any
way or otherwise be deemed an agent of the Corporation. The Advisor agrees
during the term hereof to render the services described herein for the
compensation provided herein.
          (d) The Adviser shall keep and preserve for the period required by the
1940 Act any books and records relevant to the provision of its investment
advisory services to the Corporation and shall specifically maintain all books
and records with respect to the Corporation’s portfolio transactions and shall
render to the Corporation’s Board of Directors such periodic and special reports
as the Board may reasonably request. The Adviser agrees that all records that it
maintains for the Corporation are the property of the Corporation and will
surrender promptly to the Corporation any such records upon the Corporation’s
request, provided that the Adviser may retain a copy of such records.
2. Corporation’s Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and their respective staffs, when and to
the extent engaged in providing investment advisory and management services
hereunder, and the

2



--------------------------------------------------------------------------------



 



compensation and routine overhead expenses of such personnel allocable to such
services, will be provided and paid for by the Adviser and not by the
Corporation; provided, however that the Adviser shall not pay any of Craig
Noell, Kenneth Grossman, Thomas Donatelli, and Kyle Ross a base salary exceeding
$150,000 per annum in compensation for such professional’s services to the
Corporation during the Initial Term. The Corporation’s board of directors shall
have the authority to award bonuses to the Advisor’s professionals directly
pursuant to the Corporation’s incentive plans as in effect from time to time.
The Corporation will bear all other costs and expenses of its operations and
transactions, including (without limitation) those relating to: organization and
offering; calculating the Corporation’s net asset value (including the cost and
expenses of any independent valuation firm); expenses incurred by the Adviser
payable to third parties, including agents, consultants or other advisors, in
monitoring financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on its prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Corporation’s investments; offerings of the Corporation’s common stock and other
securities; investment advisory and management fees; administration fees, if
any, payable under any applicable administration agreement between the
Corporation and the Corporation’s administrator; fees payable to third parties,
including agents, consultants or other advisors, relating to, or associated
with, evaluating and making investments; transfer agent and custodial fees;
federal and state registration fees; all costs of registration and listing the
Corporation’s shares on any securities exchange; federal, state and local taxes;
independent directors’ fees and expenses; costs of preparing and filing reports
or other documents required by the Securities and Exchange Commission; costs of
any reports, proxy statements or other notices to stockholders, including
printing costs; the Corporation’s fidelity bond, directors and officers/errors
and omissions liability insurance, and any other insurance premiums; direct
costs and expenses of administration, including printing, mailing, long distance
telephone, copying, secretarial and other staff, independent auditors and
outside legal costs; and all other expenses incurred by the Corporation or the
administrator in connection with administering the Corporation’s business,
including payments under any applicable administration agreement between the
Corporation its administrator based upon the Corporation’s allocable portion of
the administrator’s overhead in performing its obligations under an
administration agreement (if applicable), including rent and the allocable
portion of the cost of the Corporation’s chief compliance officer and chief
financial officer and their respective staffs.
3. Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, $525,000 per calendar quarter (the “Management Fee”), which is
intended to cover the commercially reasonable operating expenses to be incurred
by the Adviser in its management of the Corporation. The Management Fee is
subject to change based on the determination of the Corporation’s Board of
Directors and the consent of the Adviser. The Management Fee will be charged
quarterly in advance. In the event that this Interim Agreement commences on a
date that is not the first day of a calendar quarter, the Management Fee shall
be paid in advance on a pro rated basis for the portion of the applicable
calendar quarter. To the extent that the Management Fee for any fiscal quarter
or portion of fiscal quarter exceeds the Adviser’s actual expenses for the
applicable period, the Adviser will refund the portion of the Management Fee
that exceeds its actual expenses or apply such excess to the subsequent period,
if applicable. The Corporation shall make any payments due hereunder to the
Adviser or to the Adviser’s designee as the Adviser may otherwise direct.
The Management Fee shall be the Adviser’s sole source of payment from the
Corporation for: (i) compensating the Adviser’s investment professionals and
their respective staffs, when and to the extent engaged in providing investment
advisory and management services hereunder, and (ii) the compensation and
routine overhead expenses of such personnel allocable to such services, in each
case pursuant to the Adviser’s obligations under Section 2 hereof.

3



--------------------------------------------------------------------------------



 



4. Covenants of the Adviser. The Adviser agrees that its activities will at all
times be in compliance in all material respects with all applicable federal and
state laws governing its operations and investments.
5. Excess Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Corporation to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net results for the Corporation.
6. Non-exclusive Services. The services of the Adviser to the Corporation are
not exclusive, and the Adviser may engage in any other business or render
similar or different services to others including, without limitation, the
direct or indirect sponsorship or management of other investment based accounts
or commingled pools of capital, however structured, having investment objectives
similar to those of the Corporation, so long as its services to the Corporation
hereunder are not impaired thereby, and nothing in this Interim Agreement shall
limit or restrict the right of any manager, partner, officer or employee of the
Adviser to engage in any other business or to devote his or her time and
attention in part to any other business, whether of a similar or dissimilar
nature, or to receive any fees or compensation in connection therewith
(including fees for serving as a director of, or providing consulting services
to, one or more of the Corporation’s portfolio companies, subject to applicable
law). So long as this Interim Agreement or any extension, renewal or amendment
remains in effect, the Adviser shall be the only investment adviser for the
Corporation, subject to the Adviser’s right to enter into sub- advisory
agreements. The Adviser assumes no responsibility under this Interim Agreement
other than to render the services called for hereunder. It is understood that
directors, officers, employees and stockholders of the Corporation are or may
become interested in the Adviser and its affiliates, as directors, officers,
employees, partners, stockholders, members, managers or otherwise, and that the
Adviser and directors, officers, employees, partners, stockholders, members and
managers of the Adviser and its affiliates are or may become similarly
interested in the Corporation as stockholders or otherwise.
7. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, officer or employee of the Adviser or the
administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, partner, officer and/or employee of the Adviser or the administrator
shall be deemed to be acting in such capacity solely for the Corporation, and
not as a manager, partner, officer or employee of the Adviser or the
administrator or under the control or direction of the Adviser or the
administrator, even if paid by the Adviser or the administrator.
8. Limitation of Liability of the Adviser; Indemnification. The Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the administrator) shall not be liable to the
Corporation for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Interim Agreement or otherwise as an investment adviser of the Corporation,
except to the extent required under applicable law concerning loss resulting
from a breach of fiduciary duty (as the same is finally determined by judicial
proceedings) with respect to the receipt of compensation

4



--------------------------------------------------------------------------------



 



for services, and the Corporation shall indemnify, defend and protect the
Adviser (and its officers, managers, partners, agents, employees, controlling
persons, members and any other person or entity affiliated with the Adviser,
including without limitation its general partner and the administrator, each of
whom shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Interim
Agreement or otherwise as an investment adviser of the Corporation.
Notwithstanding the preceding sentence of this Paragraph 8 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Corporation or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or negligence in the performance of the Adviser’s
duties or by reason of the reckless disregard of the Adviser’s duties and
obligations under this Interim Agreement (as the same shall be determined in
accordance with the applicable law and any interpretations or guidance by the
Securities and Exchange Commission or its staff).
9. Effectiveness, Duration and Termination of Interim Agreement. This Interim
Agreement shall become effective as of the first date above written. This
Interim Agreement shall remain in effect through the earlier of: (a) the date
upon which the parties hereto enter into a long-term management agreement; or
(b) December 31, 2010 (the “Initial Term”). Should the parties hereto not enter
into a long-term management agreement, this Interim Agreement shall continue
automatically for successive one-year Terms, provided that such continuance is
specifically approved at least annually by the vote of the Corporation’s Board
of Directors, or by the vote of a majority of the outstanding voting securities
of the Corporation. This Interim Agreement may be terminated at any time,
without the payment of any penalty, upon 60 days’ written notice, by the vote of
a majority of the outstanding voting securities of the Corporation, by the vote
of the Corporation’s Directors or by the Adviser. This Interim Agreement will
automatically terminate in the event of its assignment or in the event that the
parties hereto enter into a long-term management agreement. The provisions of
Paragraph 8 of this Interim Agreement shall remain in full force and effect, and
the Adviser shall remain entitled to the benefits thereof, notwithstanding any
termination of this Interim Agreement. Further, notwithstanding the termination
or expiration of this Interim Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 8 shall continue in force and effect and apply to the
Adviser and its representatives as and to the extent applicable.
10. Notices. Any notice under this Interim Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.
11. Amendments. This Interim Agreement may be amended by mutual consent, subject
to any applicable requirements of the 1940 Act.
12. Entire Agreement; Governing Law. This Interim Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Interim Agreement
shall be construed in accordance with the laws of the State of California.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Interim Agreement
to be duly executed on the date above written.

            SIGNATURE GROUP HOLDINGS, INC.
      By:   /s/ Richard Sanchez       Name:   Richard Sanchez      Title:  
Interim President and Interim Chief Executive Officer        SIGNATURE CAPITAL
ADVISERS, LLC
      By:   /s/ Kyle Ross       Name:   Kyle Ross      Title:   President     

6